Citation Nr: 0025867	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  90-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including seizures.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active service in the Army from February 1969 
to December 1970; he was awarded the Combat Infantryman's 
Badge (CIB) and he was awarded a Purple Heart Medal for 
wounds received in Vietnam on August 15, 1970.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1987, by the New York, New York Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for residuals of head injury.  The notice of 
disagreement with this determination was received in February 
1988.  The statement of the case was issued in May 1988.  The 
veteran's substantive appeal was received in June 1988.  The 
veteran and his wife appeared and offered testimony at a 
hearing before a hearing officer at the RO in August 1988.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case was issued in June 1989.  

In December 1990, the Board remanded the case to the RO for 
further development.  VA compensation examinations were 
conducted in February and November 1991.  By a rating action 
in December 1991, the RO confirmed the denial of service 
connection for residuals of a head injury.  Supplemental 
statements of the case were issued in December 1991 and 
February 1992.  

In September 1992, the Board again remanded the case to the 
RO for still further development.  A rating action in 
September 1993 confirmed the previous denial of the claim for 
service connection for residuals of a head injury.  A 
supplemental statement of the case was issued in November 
1993.  A VA compensation examination was conducted in 
November 1998, and a supplemental statement of the case was 
issued in September 1999.  The appeal was received at the 
Board in November 1999.  

The veteran has been represented throughout his appeal by 
AMVETS, which submitted written argument to the Board in June 
2000.  


FINDINGS OF FACT

1.  The record reflects that the veteran had Vietnam service 
from January 9, 1970 to December 2, 1970; his awards and 
decorations include the Combat Infantryman Badge (CIB), 
Purple Heart and the Air Medal (AM).  

2.  The veteran's has presented credible evidence that he 
suffered a head injury as a result of a helicopter crash in 
Vietnam in August 1970.  

3.  A VA physician in November 1991 reported a diagnosis of 
status post severe head injury and subsequent craniotomy for 
left subdural hematoma, and persistent left temporo-parietal 
lesion with potential seizure focus.  

4.  The veteran's claim of entitlement to service connection 
for residuals of a head injury, including seizures, is 
plausible under the law.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of head injury, including seizures, is well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The records reflect that the veteran entered active duty in 
February 1969.  On the occasion of a preinduction examination 
in December 1967, the veteran reported suffering amnesia in 
September 1966 and lost his memory for 18 hours; he reported 
a history of a head injury as a child.  Clinical evaluation 
was negative for any neurological problems.  At his 
enlistment examination in February 1969, the veteran again 
reported a history of amnesia in 1966; clinical evaluation 
was negative for any residuals of head trauma.  On his 
separation examination in December 1970, it is indicated that 
he did not incur any significant diseases, wounds, or 
injuries during service.  The examination showed no 
abnormalities.  

The veteran was afforded a VA compensation examination in 
February 1971, in connection with a claim for service 
connection for a hearing loss.  The examination report does 
not reflect any complaints, findings or diagnosis of a 
neurological disorder or any residuals of a head injury.  It 
was also specifically recorded that the veteran had no combat 
wounds.  

Of record is a statement from the veteran's wife, dated in 
August 1985, indicating that the veteran received the Bronze 
Star, Oak Leaf Cluster, and the Purple Heart for active 
service in Vietnam with the 25th Infantry, stationed in Cu 
Chi.  She explained that, during the veteran's tour of duty, 
he volunteered for a mission that required flying in a 
helicopter over enemy territory to deliver aerial photographs 
taken during the night to a firebase.  During one such 
mission, the helicopter was spotted by the Vietcong and was 
shot down.  She reported that the helicopter landed on its 
right side instantly killing two men seated there; it then 
bounced and landed on its left side injuring both the pilot 
and the veteran.  She indicated that the veteran sustained a 
head injury, was treated and released.  She noted that after 
the veteran's discharge, he began suffering severe headaches; 
he was treated for migraines and subsequently fell into a 
coma and was rushed to a VA hospital in Brooklyn, where he 
was diagnosed as having a blood clot in his head due to a 
severe head trauma.  She indicated that the veteran underwent 
surgery for removal of the blood clot which was successful; 
however, as a result of the blood clot, the veteran was left 
with a seizure disorder.  

Received in May 1986 was a private medical statement from 
Albert L. Goodgold, M.D., dated in November 1980, setting 
forth that the veteran had a head trauma in 1970, which was 
responsible for his subdural hematoma and present seizure 
disorder.  Also received in May 1986 was a copy of a medical 
statement sent to the motor vehicles bureau by Dr. Goodgold, 
wherein he indicated that the veteran suffered a convulsive 
disorder secondary to left temporal lobe hematoma in February 
1974; he noted that the veteran also suffered from right 
motor seizures and speech arrest seizures, and that he 
suffered the last seizure in August 1978.  The pertinent 
diagnosis was post traumatic seizures.  The examiner 
indicated that the veteran had been seizure free since August 
1978, and he had no side effects secondary to medication.  

Of record is a medical statement from J. Ormond Frost, M.D., 
dated in May 1986, indicating that he examined the veteran in 
April and May 1979; he noted that the veteran suffered head 
injuries as a result of a helicopter accident in 1970, and 
subsequently underwent surgery for the removal of a subdural 
hematoma in 1974.  Dr. Frost noted that the veteran was also 
found at time to have a hearing loss in his left ear; and he 
was also subsequently subject to seizures.  Dr. Frost 
reported treating the veteran for hearing loss.  Dr. Frost 
stated that his impression was that the profound 
sensorineural loss of hearing in the left ear was related to 
the sequence of events, which followed a head injury and 
subdural hematoma and subsequent seizure disorder that he has 
suffered over the years.  

The report of a VA examination conducted in July 1986 
reflects evaluation solely for complaints of hearing loss.  

Received in August 1986 was a VA hospital report indicating 
that the veteran was admitted on January 13, 1975, 
complaining of pain in the left temporal area, paresthesia of 
the right hemibody and weakness in the right hand.  It was 
noted that the veteran underwent a craniotomy for hematoma of 
the temporal lobe on September 1974; following surgery, he 
experienced some paresthesia, intermittent, in the right 
hemibody as well as some speech difficulty, and at times 
impairment of memory for recent events.  He was admitted at 
this time complaining of left temporal pain, intermittent, 
relieved by Tylenol, which started about a month prior to 
admission; he was still complaining of paresthesia, at times, 
in right hemibody.  On admission, the physical examination 
was unremarkable; the neurological examination, including 
muscle power and eye fundi were also within normal limits.  
The brain scan and routine blood work were normal.  The 
pertinent diagnosis was status post craniotomy.  

Received in March 1987 was a copy of the medical statement 
from Dr. J. Ormond Frost dated in May 1986, the findings of 
which were previously reported above.  Received in July 1987 
were reports of private audiological evaluations conducted in 
April and May 1979.  Also received in July 1987 was a private 
medical statement, dated in April 1987, which discussed 
findings of psychological evaluation and therapy sessions.  
This report does not reflect findings of any residuals of a 
head injury.  During a VA compensation examination in 
September 1987, the veteran again reiterated the history of a 
helicopter crash in 1970, during which he suffered a head 
injury; he reported suffering from subsequent headaches and 
developing a hematoma which was surgically removed.  The 
veteran indicated that the doctors pinned down the cause of 
his hematoma to the helicopter crash.  He also indicated 
that, after the surgery, he started having seizures.  No 
pertinent neurological disorder was reported.  

Of record is a statement from the Office of the Adjutant 
General of the U. S. Army, issued in September 1987, 
indicating that the official records show that the veteran 
was entitled to receive the Purple Heart and the Combat 
Infantryman Badge for his active Army Service.  

At his personal hearing in August 1988, the veteran testified 
that he was in Vietnam in 1970 when a helicopter in which he 
was riding was shot down and crashed; he indicated that he 
received injuries to the side of his head and was 
subsequently examined by a MASH unit and released.  The 
veteran maintained that he was awarded the Purple Heart medal 
in recognition of the injuries that he received during that 
accident.  The veteran reported that he subsequently began 
suffering from headaches, but he did not report or seek 
treatment for the headaches.  The veteran contended that he 
did not have any accidents or injuries since his discharge 
from military service.  The veteran indicated that after his 
discharge from military service, he was treated for headaches 
at the VA hospital in Manhattan in 1972 and 1973; he was 
prescribed Darvon for migraines.  The veteran reported that 
he subsequently underwent a craniotomy for the removal of a 
subdural hematoma; he noted that a doctor at the VA hospital 
attributed his hematoma to the inservice head trauma.  

Received in August 1988 were VA progress notes dated from 
November 1974 to October 1977, which show that he received 
clinical evaluation and treatment for several disabilities.  
A treatment report dated in September 1975 indicate that the 
veteran was seen for evaluation, after feeling dizzy, 
weakness and numbness on the right side of the body; he also 
complained of headaches.  Examination revealed no 
neurological deficits.  The diagnosis was epilepsy, post 
craniotomy for subdural hematoma.  The veteran was seen at a 
neurology clinic in June 1976, at which time it was noted 
that the veteran had had four seizures in the past three 
weeks.  He had an abnormal brain study in July 1976; an EEG 
indicated a destructive lesion in the left temporal parietal 
region.  Subsequent clinical visits reflect follow up 
evaluation for recurrent seizures, status post craniotomy.  

Received in August 1988 were photographs the veteran claimed 
to have taken from the helicopter that subsequently crashed.  
Also received in August 1988 were copies of letters written 
by the veteran to his family during the period from April 
1970 to November 1970.  

The veteran was afforded a VA compensation examination in 
August 1989, which reflect evaluation of hearing loss and a 
psychiatric disorder.  The diagnoses included GM seizure 
disorder.  Received in August 1989 were VA treatment records 
dated from October 1974 to October 1976, previously discussed 
above.  

The veteran was afforded a VA compensation in February 1991 
at which time he indicated that was taking Dilantin in order 
to control frequent seizures; he also reported poor memory.  
A neurological examination was reported to be normal.  A 
brain scan was reported to be normal.  A CT scan revealed 
status post left parietal craniotomy, and slightly enlarged 
ventricle for the veteran's age consistent with mild cerebral 
and cerebellar atrophy.  It was noted that the veteran had an 
abnormal EEG consistent with the veteran's craniotomy.  The 
pertinent diagnoses were status post head injury with 
subdural hematoma, left temporal; sensorineural hearing loss, 
left ear; and history of seizure disorder.  

The veteran was afforded a VA compensation examination in 
November 1991, at which time it was noted that the veteran 
was involved in a helicopter accident in the Black Virgin 
mountains in Cu Chi, Vietnam in 1970 and sustained a head 
injury; it was also noted that a blood clot was removed from 
the veteran's left temporal lobe in 1974, and he was left 
with a seizure disorder.  At the time of his examination, the 
veteran complained of migraine headaches; he also complained 
of numbness and weakness in the right hand.  A neurological 
examination was reported to be within normal limits.  It was 
noted that a nuclear brain scan on February 4, 1991 was 
normal; a CAT scan on the same date revealed that the veteran 
was status post of left parietal craniotomy with subdural 
clips.  There were slightly dilated ventricles indicating 
mild cerebral and cerebella atrophy.  EEG was abnormal.  The 
pertinent diagnoses were status post severe head injury and 
subsequent craniotomy for left subdural hematoma; and 
persistent left temporal parietal lesion with a potential 
seizure focus.  

Received in March 1992 was a statement and videotape from the 
veteran's wife.  The videotape purportedly depicts the 
veteran in the midst of a flashback of his helicopter 
accident in Vietnam, during which he reiterated the events 
that occurred the day of the accident and he recalled the 
name of the pilot.  

Received in November 1993 was a copy of the VA hospital 
surgical report dated in September 1974, the findings of 
which were reported above.  Also received in November 1993 
was a copy of the certificate of award of the Purple Heart 
Medal, issued in 1987, noting that it was issued to the 
veteran for wounds received in action in Vietnam on August 
15, 1970.  Also received at the same time, was the 
certificate, dated in 1988, awarding the veteran the Air 
Medal for his participation in more than 25 aerial missions 
over hostile territory between July and October 1970.  

Received in December 1993 was a medical statement from Harry 
Weinstein, M.D., dated in November 1993, indicating that the 
veteran was examined earlier that month for left facial pain; 
a diagnosis of left trigeminal neuralgia was made.  A VA 
examination conducted in November 1998 reflect evaluation 
solely for a psychiatric disorder.  



B.  Legal analysis.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

actory lay or other evidence of service 
incurrence of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (1999).  

The initial question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997) cert. denied sub nom.  Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence. See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

After a review of the evidence the Board finds that the 
veteran has presented a well-grounded claim for entitlement 
to service connection for residuals of a head injury, 
including seizures.  As set forth above, the first 
requirement to establish a well-grounded claim is evidence of 
an inservice injury or disability.  At an August 1988 RO 
hearing, the veteran indicated that he sustained a head 
injury when a helicopter in which he was riding was shot down 
by the enemy in Vietnam in August 1970.  He indicated that he 
was taken to a MASH unit where he was treated for a bruise on 
his head.  He stated that he subsequently developed 
headaches, but he did not seek any treatment for his 
headaches.  While the veteran's service medical records do 
not show any objective medical treatment or diagnosis of 
residuals of a head injury, the records reflect that the 
veteran was awarded a Purple Heart for wounds received in 
Vietnam on August 15, 1970.  The veteran's statements are 
assumed to be true for the purpose of determining whether a 
well-grounded claim has been submitted.  King.  Therefore, 
based on the testimony of the veteran along with the evidence 
of participation in combat and receipt of wounds, the Board 
finds that there is sufficient evidence of incurrence of an 
injury during service.  

In addition to an inservice disability, the evidence must 
show a current disability in order to establish a well-
grounded claim for service connection.  The Board notes that 
there is medical evidence of record demonstrating that the 
veteran currently suffers from seizures.  Specifically, post 
service VA and private medical records indicate diagnoses of 
status post craniotomy for left subdural hematoma and grand 
mal seizures.  Accordingly, the Board finds that the evidence 
shows residuals of a head injury, including seizures.  

The third requirement for meeting the threshold requirement 
of submitting a well-grounded claim is a nexus, or link, 
between the current disability and the inservice disability 
or injury.  The Board notes a November 1980 statement from 
Dr. Albert L. Goodgold, the veteran's private physician, in 
which it was set forth that the veteran had a head trauma in 
1970, which was responsible for his subdural hematoma and 
present seizure disorder.  Further, it is pointed that during 
the VA examination in November 1991, the examiner reported a 
diagnosis of status post severe head injury and subsequent 
craniotomy for left subdural hematoma, and persistent left 
temporo-parietal lesion with potential seizure focus.  
Accordingly, the Board finds that a nexus between the 
veteran's current seizure disorder and his inservice head 
injury is shown.  See generally, Hodges v. West, 13 Vet. App. 
287 (2000) (holding a nexus was supplied in a claim for 
service connection for traumatic arthritis, where there was 
current diagnosis of that disability and the only reported 
trauma had occurred in service).  Accordingly, the Board 
finds that the claim for service connection for residuals of 
a head injury is well-grounded.  

Therefore, as there is evidence of a seizure disorder, an 
inservice head injury, and a link between the two, the Board 
finds, with respect to the veteran's claim for entitlement to 
service connection for residuals of a head injury, that he 
has satisfied the requirement of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  It is now 
incumbent upon VA to fulfill its obligation to assist the 
veteran in the development of this claim.  Although this 
matter has been pending for more than 10 years, for the 
reasons set out in the Remand below, additional development 
of this claim is necessary.  



ORDER

The veteran's claim for entitlement to service connection for 
residuals of a head injury, including seizures, is well-
grounded and the appeal is granted to this extent only.  


REMAND

As set out above, since the claim of service connection for 
residuals of a head injury, including seizures, is well-
grounded, VA is under a duty to assist the veteran in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  This duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The veteran seeks service connection for the residuals of a 
head injury he claims to have sustained in service when the 
helicopter in which he was riding was shot down.  He has 
reasoned that this head trauma resulted in the development of 
a subdural hematoma, (removed in 1974), and the subsequent 
onset of a seizure disorder.  

In connection with this claim, the veteran has submitted some 
medical evidence suggesting that the sequence of events he 
described, can result in the medical condition he eventually 
developed.  That is to say, it is apparently possible to 
sustain a remote head injury, with little significant 
immediate consequences, but which can lead to a subsequent 
impairment not manifested until years later.  

In this case, there is no military record confirming that the 
veteran sustained a head injury in service as he described.  
There is evidence, however, that he received a head injury 
prior to service and one may reasonably wonder whether it was 
this remote pre-service injury that led to the veteran's post 
service problems.  That, however, is a medical question 
requiring further medical development.  While it is 
acknowledged that the current record reflects that the trauma 
implicated in the onset of the veteran's subdural hematoma 
was a helicopter crash, the basis for that appears to be 
simply the veteran's reported history.  Significantly, the 
record does not show the veteran to have mentioned this pre-
service injury to any of his post service treating 
physicians.  Therefore, an opinion that addresses the role, 
if any, the veteran's pre-service head trauma played in his 
subsequent medical history should be obtained.  

In addition to the foregoing, while the record does not 
contain military evidence confirming the veteran sustained an 
in-service head trauma as he reported, there is evidence that 
he received the CIB and the Purple Heart, and it is plausible 
these were awarded in the context of the veteran's 
involvement in the helicopter crash he has described.  
Unfortunately, the specific events that led to the award of 
these decorations have not been confirmed through military 
sources.  In light of the reasonable concern that the 
veteran's pre-service head trauma initiated the subsequently 
developed impairment, a thorough attempt to confirm the 
events that led to these military decorations should be 
accomplished, since that may establish the occurrence of the 
events as the veteran has related.  

In this regard, there appears to be a conflict in the records 
concerning the unit to which the veteran was assigned when he 
earned these honors.  Personnel records received from the 
National Personnel Center reflect that the veteran was a 
personnel specialist assigned to the 25th Administration 
Company as a records clerk, during his entire period in 
Vietnam.  Some of the records submitted by the veteran, on 
the other hand, and particularly those reflecting his award 
of the CIB, reflect that at the time of this award his 
military specialty was as an Infantryman assigned to A 
Company, 2nd Battalion, 14th Infantry.  It does not appear 
that any records of this infantry unit have been reviewed.  
That should be accomplished before a final decision is 
entered.  

In addition, the citation from the certificate showing that 
the veteran was awarded the Air Medal, issued in 1988, 
reflects that the veteran participated in over 25 aerial 
missions between July and October 1970.  The inclusion of 
such precise information suggests that specific records must 
have been reviewed prior to issuing that certificate.  An 
attempt to obtain the records upon which this award was based 
could provide meaningful information in the attempt to 
confirm the veteran's claimed in-service head trauma.  
Accordingly, that should also be accomplished before a final 
determination is made in this case.  

Although the additional delay occasioned by this Remand is 
regretted, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to this claim, 
the case is remanded to the RO for the following:  

1.  The RO should obtain, through 
official channels, including the National 
Personnel Records Center (NPRC) or other 
agency, all documentation and reports 
reflecting the bases for the veteran's 
award of a Purple Heart Medal and the Air 
Medal, including those records supporting 
the conclusion that the veteran 
participated in over 25 aerial missions 
between July and October 1970.  In 
addition, the RO should attempt to obtain 
copies of the Morning Reports of A 
Company 2nd Battalion, 14th Infantry 
during the period from June, July and 
August 1970, when the veteran purportedly 
incurred the injuries for which he was 
awarded the Purple Heart, while evidently 
assigned to this unit.  

2.  The veteran should be requested to 
identify all health care providers, VA 
and non-VA, who have examined and/or 
treated him for headaches and seizures 
since his discharge from service.  The RO 
should attempt to obtain any records not 
already associated with the claims file, 
and particularly, those from Fort 
Hamilton, Hospital (clinical records 
produced during his period of 
hospitalization in September 1974), and 
the Manhattan and Brooklyn VA facility 
dated prior to 1975.  All records, which 
are not duplicative of evidence already 
received, should be obtained and 
associated with the claims file.  

3.  After the preceding development has 
been accomplished, the veteran should be 
afforded a VA neurological examination to 
determine whether he has any chronic 
neurological residuals of a head injury.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The veteran's claims 
folder, along with a complete copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  Based upon examination of 
the veteran and review of the case, the 
examiner should render an opinion as to 
role the veteran's pre-service head 
trauma played in the subsequent onset and 
1974 treatment of a subdural hematoma, 
including its relationship to any current 
disability.  Likewise the examiner should 
offer an opinion as to the role any in-
service head trauma played in the 
development and treatment of the 
veteran's subdural hematoma, including 
its relationship to any current 
disability.  In particular, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that one or 
the other head trauma precipitated the 
development of this hematoma, the 
veteran's subsequent seizure disorder and 
any current impairment.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions drawn (with citation, as 
necessary, to specific evidence of 
record) should be contained in a 
typewritten report.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development have been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to the requests set forth 
in this remand and if they are not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The veteran should be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report.  If he fails to appear 
for the examination, this fact should be 
noted in the claims folder and a copy of 
the examination notification or refusal 
to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.  

6.  After undertaking any additional 
logical development as may be indicated 
after the development requested herein 
has been accomplished, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of a 
head injury, taking into consideration 
all applicable regulations and the 
relevant law noted above.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
provided a supplemental statement of the 
case, which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No actions is required 
of the veteran unless he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 


- 17 -


